The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-10, 12, 14-1,7 19, 21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 1, it is not clear if the various components are actually required to be connect into a functional device or if the components are simply the individual components (i.e. the reaction manifold, sample pump, multi-wavelength detector are claim with their intended purpose, but no structural connection/relationship is provided/required between them).  Additionally it is not clear if the reaction manifold includes specific structure to cause the mixing of the sample stream with the titrant or is of a scope that simply joining the two fluids into a single stream meets the structure of the reaction manifold.  For examination purposes, examiner will not place any structural restrictions on how the components are combined other than what is actually required.  Additionally, as long as the controller is communicatively coupled to the sample pump, first titrant pump and multi-wavelength detector, no restrictions will be placed on how the two pumps are controlled or the titration endpoint or concentration are determined.  It is not clear how a “continuously flowing and refreshed sample stream” in claim 2 is different from the “sample stream” of claim 1 and what if any difference in the structure of claim 1 is required to produce it.  For examination purposes, the phrases will be treated as equivalent.  With respect to claim 4, the structural relationship issues of claim 1 continue with respect to the second titrant pump and its connection to the reaction manifold and control by the controller.  With respect to claim 6, the structural relationship issues of claims 1 and 4 continue with respect to the third 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2-3, 15-16, 21 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 2, it is not clear what distinguishes the “continuously flowing and refreshed sample stream” language of claim 2 from the “sample stream” language of claim 1.  Additionally, it is not clear if any difference there is between the structure required for claim 2 and the structure required for claim 1.  Since claim 2 does not provide any clear additional structural limitations, it is being treated as being of equivalent scope and therefore not further limiting.  With respect to claim 3, the sample stream is not an element of the system of either claims 1 or 2, thus how many analytes are in the sample stream does not further limit the structure of either claim.  With respect to claims 15-16, the conditioning reagent is not a required element of the system of claim 14.  Therefore, further definition of the conditioning reagent fails to further limit the scope of claim 14.  With respect to claim 21, it is not clear what distinguishes the “continuously flowing and refreshed sample stream” language of claim 21 from the “sample stream” language of claim 20.  Therefore claim 21 is being treated as .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 20-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Surjaatmadja (US 5,192,509).  In the patent with respect to claim 1, Surjaatmadja teaches an automated titration system including a reaction manifold (at least elements 44 and 46) for mixing a sample stream (12,14) containing an unknown concentration of an analyte with a first titrant; a sample pump (30) for pumping the sample stream into the reaction manifold; a first titrant pump (32) for pumping the first titrant into the reaction manifold to contact the sample stream; a multi-wavelength detector (56,58,60) for detecting a first titration endpoint of the reaction between the analyte and the first titrant; and a controller (40) communicatively coupled to the sample pump (38), the first titrant pump (38), and the detector (62), wherein the controller controls the sample pump to set the flow rate of the sample stream (see columns 3, lines 1-11), controls the first titrant pump to set the flow rate of the first titrant (see columns 3, lines 1-11), and receives data from the detector to detect the first titration endpoint for the reaction between the analyte and the first titrant and determine the analyte concentration at the first titration endpoint (see column 3, lines 1-11, column 3, lines 30-38, column 4, lines 1-24 and column 4,  by continuously adding a second titrant to the sample stream (see column 3, lines 54-68, column 4, lines 1-24 and column 4, lines 31-39).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, 14-17 and 19 are and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja as applied to claims 1-4 and 6 above, and further in view of Beecher (US 5,192,984) or Marcos (Analytica Chimica Acta 1992).  With respect to claims 10, 12, 14-17 and 19, Surjaatmadja teaches that there can be a plurality of pumps with additional reservoirs (26) for more complex analysis schemes in which a plurality of additional chemicals are required (see column 2, lines 46-48 and 62-68).  For example column 4, lines 1-24 teach a titration including an aqueous solution of hydrochloric acid well additive with phenolphthalein indicator and sodium hydroxide titrant.  Also taught is a mixer (46,48).  Surjaatmadja does not teach that a conditioning manifold is used to add the indicator to the sample stream.  
In the paten Beecher teaches an analysis apparatus for determination of concentrations of a substance in solution in a sample.  Figures 3-8 show several embodiments of the system.  All of the embodiments include a dilution chamber in which a sample is mixed with a solvent.  Of particular relevance to these claims is figure 7 in which an additional reagent (conditioning 
In the paper Marcos teaches principles applied to acid-base titrations in unsegmented flow systems based on variable flow-rate patterns.  Automatic acid-base titrations were carried out by generating pH gradients in a continuous-flow manifold.  A programmable, computer-controlled pump was used to produce variable, reproducible flow-rate patterns that were used to increase gradually the titrant concentration in the flow system.  A colorimetric indicator reagent allowed the spectrophotometric detection of the equivalence point.  Strong and weak acids, both alone and in mixtures, and two protons of the same acid were titrated with a relative standard deviation of 1.8%.  The procedure was applied to the analysis of various real samples.  The general configuration used is depicted in figure la.  It is a completely continuous system in which the sample is continuously merged with the indicator (in a conditioning manifold.  The resulting mixture is propelled at a constant flow-rate by pump B.  The titrant reagent stream is propelled by pump A (a programmable pump) working at a variable flow-rate.  It is merged with the sample-indicator mixture and the acid-base reaction takes place in the tubing after this confluence point (the reaction manifold).  The titration is monitored spectrophotometrically.  The pH gradient on which the titration is based is generated by means of BASIC programs that establish the flow rate-time patterns.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Surjaatmadja device with a structure it add additional reagents, solvents indicators required as conditioning agents through structures such as shown in figure 7 of Beecher or figure 1 of Marcos because Surjaatmadja allows for addition of additional chemicals in complex processes and Beecher and Marcos show that providing appropriate configurations to .  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Surjaatmadja as applied to claim 1 above, and further in view of Beuermann (US 2004/0048329) or Mason (US 2005/0013740).  Surjaatmadja does not specifically teach that the multi-wavelength detector is capable to detecting signals in the ultraviolet to visible light range.  
In the patent publication Beuermann teaches a process for the on-line determination of the hydrogen peroxide content of a mixture obtained in a chemical reaction comprises at least the following steps: 1) admixing the mixture comprising hydrogen peroxide with at least one reagent which is capable of forming a substance which can be detected by optical methods on reaction with hydrogen peroxide, so as to form this substance and 2) determining the amount of the substance present by measuring its specific absorption in an appropriate wavelength range. Starting at paragraph [0095] an apparatus for the on-line determination of hydrogen peroxide is described.  The overall apparatus for the on-line UV-The overall apparatus for the on-line UVNIS-spectroscopic determination includes a metering and control system for automatic sampling and carrying out the color reaction, a fiber optic transmission probe which dips into the reaction vessel and is connected via silica optic fibers to  a UVVIS spectrometer (preferably a diode array spectrometer) for recording the spectra, and also a computer (PC) for evaluating the spectra and calculating the concentration.  
In the patent publication Mason teaches an automatic titration apparatus for optically determining incompatibility of petroleum oils.  The apparatus includes reservoirs for oil and solvent, a sealed temperature-controlled mixing vessel, including a liquid mixer, pumps and transfer lines for dispensing oil and solvent from said reservoirs to said mixing vessel wherein oil 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the spectrometers of Beuermann or Mason as the detector of Surjaatmadja because of their know use in computer controlled titration systems and detection ability of different analytes.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-10, 12, 14-17, 19-21, 23-25 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 23 of copending Application No. 16/143411 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 2 and 21 are substantially similar scope to claims 1 and 18 of application 16/143411, such that it would be extremely difficult to practice either set of claims without also practicing the other set of claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,766,183. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is substantially similar scope to claim 1 patent 9,766,183, such that it would be extremely difficult to practice either set of claims without also practicing the other set of claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to automated titration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797